Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In lieu of Missing Information Disclosure Statement
Acknowledgement is made of the consideration of all prior art cited in the parent case, Application Serial No. 15/499874 which has been cited on a PTO-892 attached hereto.  Copies of foreign documents, EP0233384 and EP2230021 can be found in the parent case.

Specification
The abstract of the disclosure is objected to because the abstract should be on a single sheet and should be 250 words or less.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: the first page, first paragraph of the specification needs to be updated to reflect, --now U.S. Patent No. 10,913,082--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant uses language such as “high-pressure” as in “high pressure mixing device” (at least in lines 10+) and “high pressure mixing chamber” (at least in lines 13+).  It is unclear what constitutes “high pressure”?  Upon review of the parent case, 15/499874 and Applicant’s remarks in a response dated 1/8/2019 therein, Applicant set forth a pressure in the range of 1500-3500 psi.  The present application being a continuation of the above parent case, would allow for Applicant to insert this pressure range into the instant specification in order to remove this 112(b) rejection.  
In claim 3, page 3, line 2, “the slidable reception” lacks antecedent basis.
For claim 9, see the response to claim 1.
In claim 9, page 6, line 6, “the slidable reception” lacks antecedent basis.
For claim 10, see the response to claim 1.
In claim 10, page 8, line 3, “the slidable reception” lacks antecedent basis.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 2, Applicant sets forth what the drive does as in how the drive moves which is deemed a process limitation.  It is suggested that the claim be amended to reflect, --said drive configured to selectively move,…--.  This amendment would remove the 112(d) rejection.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patent sets forth a rotary internal surface applicator:  Hortvet (US 3,327,681).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
7/16/2022